DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling unit in claims 1-4 and 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “a contact surface that closely contacts a portion of a body”, wherein the broadest reasonable interpretation encompasses positively recites a human body. Thus, this limitation is nonstatutory. The examiner suggests applicant amend this limitation to read -- a contact surface that is configured to closely contact a portion of a body-- to overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the right angle" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a fluid” in lines 2 and 3. It is unclear if the fluid of claim 2 is intended to be the same or different than the fluid of claim 1.
Claim 2 recites the limitation “the outside” in line 3. There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation “the other end” inline 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a fluid” in line 2. It is unclear if the fluid of claim 2 is intended to be the same or different than the fluid of claim 1.
Claim 8 recites the limitation “the introduced fluid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0108969 (Sims et al.).
Regarding claim 1, Sims et al. teaches a treatment device using a magnetic field (abstract), comprising: a magnetic field generating coil (Figure 1A, litz wire, 114 forming coil, 100) disposed below a contact surface that closely contacts a portion of a body (“contact surface” considered base of vessel 102, see Figure 1A; [0049]); a cooling unit (Figure 2, cooling unit, 210) configured to supply a fluid that cools the magnetic field generating coil (114 of 100) ([0049]; [0058]); and a duct (Figure 1A, inner fluid supply line, 116, outflow tube, 106; Figure 2, cool refrigerant, 206 and warm refrigerant, 208 lines) configured to guide the fluid between the cooling unit (210) and the magnetic field generating coil (114 of 100), wherein the cooling unit (210) is disposed below the magnetic field generating coil (114 of 100) and disposed so that an angle between a fluid supply direction from the cooling unit (210) and a central axis of the Figure 1A; [0049]; [0058]).
Regarding claims 2-4, Sims et al. teaches the cooling unit (210) comprises an inlet cooling unit configured to supply a fluid to the magnetic field generating coil and an outlet cooling unit configured to exhaust a fluid passed through the magnetic field generating coil to the outside (cool refrigerant output by “inlet cooling unit” of unit 210 supplied to coil via inner fluid line 116, warm refrigerant exhausted from coil and received by “outlet cooling unit” of 210 via outflow tube 106, [0058]; see Figure 2); wherein the inlet cooling unit and the outlet cooling unit are disposed symmetrically with respect to the magnetic field generating coil (see Figures 1A, 2); wherein the duct has one end (206) opened to the inlet cooling unit and the other end (208) opened to the outlet cooling unit and guides a fluid introduced from the inlet cooling unit to pass through the magnetic field generating coil and be exhausted through the outlet cooling unit ([0058]; see Figure 2).
Regarding claims 5 and 7, Sims et al. teaches the duct comprises: a seated surface (Figure 1A, upper frame, 122) on which the magnetic field generating coil is seated at a position corresponding to the contact surface (frame 122 “corresponding to the contact surface” as it is aligned with bottom face of vessel 102, construed as the “contact surface”, see Figure 1A; [0049]); and a support (Figure 1A, frames, 108) disposed on the seated surface (122) to support the magnetic field generating coil ([0049]); and the duct comprises a protruding portion (Figure 1A, land, 118) that protrudes to the magnetic field generating coil from the seated surface (122) in at least a partial area of the sated surface (122) formed between the inlet cooling unit and the magnetic field generating coil (see Figures 1A and 2; [0049]).
claim 8, Sims et al. teaches the duct comprises a hole configured to allow a portion of the introduced fluid to pass therethrough in at least a partial area between the inlet cooling unit and the magnetic field generating coil (see Figures 1A and 2; [0049]; [0058]).
Regarding claim 9, Sims et al. teaches at least a portion of an inner circumferential surface of the duct between the inlet cooling unit and the magnetic field generating coil has a curved shape (curved inlet line 116 and outflow tube 106, see Figure 1A; [0049]).
Regarding claim 10, Sims et al. teaches the contact surface comprises a support (Figure 1A, frame, 108) that protrudes to the magnetic field generating coil from a bottom surface thereof (see Figure 1A; [0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0108969 (Sims et al.) in view of U.S. Patent Application Publication No. 2006/0004244 (Phillips et al.).
Regarding claim 6, Sims et al. all the limitations of claim 1. Sims et al. does not specify dimensions of each end of the duct, thus does not disclose an internal cross-section of an area in which the magnetic field generating coil is disposed is less than a cross-section of each of the one end and the other end.
However, Phillips et al. teaches a treatment device using a magnetic field (abstract), comprising: a magnetic field generating coil (Figure 3, coil, 11) disposed below a contact surface Figure 3); a cooling unit (Figure 3, pump, 19 and heat exchanger, 20) configured to supply a fluid that cools the magnetic field generating coil (11) ([0021]); and a duct (Figure 3, tube, 17) configured to guide the fluid between the cooling unit (19, 20) and the magnetic field generating coil (11); wherein the duct (17) is formed such that an internal cross-section of an area in which the magnetic field generating coil (11) is disposed is less than a cross-section of each of the other inlet and outlet ends of the duct (internal cross-section area of duct 17 is larger at the pump 19 and heat exchanger 20 compared to the internal cross-section area of duct 17 at the region of the turns 18 as the tube contains wire therein at the coil, [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal cross section of the duct at each end connected to the cooling unit of Sims et al. to be larger than the internal cross-section of the duct at the area of the coil as taught by Phillips et al., because such a configuration provides increased fluid volume to pass through the ends of the ducts to facilitate heat exchange to maintain the desired temperature of the coil during use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791